460 F.2d 321
UNITED STATES of America, Plaintiff-Appellee,v.Harry Lee HUDSON, Defendant-Appellant.
No. 71-3123.
United States Court of Appeals,Fifth Circuit.
June 5, 1972.

Bob Reinhardt, Tifton, Ga., C. Ronald Ellington (Court-appointed), Samuel M. Davis, Athens, Ga., for defendant-appellant.
William J. Schloth, U. S. Atty., Ronald T. Knight, Macon, Ga., for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.

BY THE COURT:

1
It has been made known to the Court as a fact, supported by the official death certificate of the State of Georgia, that Appellant, Harry Lee Hudson, in the above styled and numbered appeal died in Atlanta, Georgia on April 8, 1972.  Since a criminal prosecution abates ab initio upon the death of an appellant, the case must be remanded with directions to the District Court to vacate the judgment and dismiss the indictment.  Durham v. United States, 1971, 401 U.S. 481, 91 S.Ct. 858, 28 L.Ed.2d 200; United States v. Askew, 5 Cir. 1971, 441 F.2d 258.


2
Reversed and remanded.